Citation Nr: 1717619	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to asbestos exposure and secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to asbestos exposure and secondary to diabetes mellitus.

3.  Entitlement to service connection for right leg varicose veins (claimed as right leg seizures), to include as due to asbestos exposure and secondary to diabetes mellitus.

4.  Entitlement to service connection for left leg varicose veins (claimed as right leg seizures), to include as due to asbestos exposure and secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as due to asbestos exposure, herbicide agent exposure, and secondary to diabetes mellitus.

6.  Entitlement to service connection for fibromyalgia, to include as due to asbestos exposure, herbicide agent exposure, and secondary to diabetes mellitus.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and from a January 2015 rating decision issued by the Appeals Management Center (AMC). 

The service connection claims and the claim for an increased rating for bilateral hearing loss were before the Board in November 2014 at which time they were remanded for additional evidentiary development.  Specifically, the RO was to obtain outstanding medical records and provide VA examinations and opinions.  The Board finds that there has been substantial compliance with the remand directives with regard to the claims of service connection for peripheral neuropathy of the upper extremities and the increased claim for bilateral hearing loss.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  However, as detailed below, the Board finds that additional remand is required with regard to the remaining issues on appeal.  

The Board observes that the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities were also remanded by the Board in the November 2014 decision.  However, service connection for the above-mentioned claims was granted in a September 2015 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.  

The issues of entitlement to service connection for right and left leg varicose veins, hypertension, and fibromyalgia and entitlement to an increased rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity has not been present during the period of the claim.

2.  Peripheral neuropathy of the left upper extremity has not been present during the period of the claim.

3.  Audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability has manifested by no more than level I hearing loss in both the right and left ears.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection for Peripheral Neuropathy of the Upper Extremities

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks service connection for peripheral neuropathy of the upper extremities.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for peripheral neuropathy of the right and left upper extremities.  

Available service treatment records are negative for treatment for or a diagnosis peripheral neuropathy of the upper extremities.  The Board observes that in the February 1965 military discharge examination and accompanying report of medical history, it was noted that the Veteran fractured his left arm in childhood, which fully recovered.  Notwithstanding, clinical evaluation of the upper extremities was normal, with no weakness, deformity, or loss of motion of the left arm.    

Post-service medical records demonstrate a diagnosis of diabetic neuropathy; however the records do not specifically indicate that the diagnosis includes the upper extremities.  Notably, the records suggest that the diagnosed condition is associated with symptoms in the Veteran's lower extremities.  

In medical records provided by the Social Security Administration (SSA), leg neuropathy was noted; however there was no finding of upper extremity peripheral neuropathy.  In the report of an October 2007 evaluation, it was noted that the Veteran did not have any muscle weakness of the upper extremities.  His grip strength, intrinsic muscle function, and wrist flexion and extension were all normal.  Although the appellant described occasional numbness in the hands, he had normal motor group strength.

The Veteran was provided a VA examination in August 2015.  While there was a finding of neuropathy of the lower extremities, there was no finding of the condition in the upper extremities.  In the accompanying medical opinion, the examiner concluded that despite the Veteran's subjective complaints, objective responses to clinical testing of the upper extremities were not consistent with bilateral upper neuropathy.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has peripheral neuropathy of the right and left upper extremities, nor has he had the claimed conditions at any time during the appeal period.

As noted herein Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed conditions.  In this regard, no chronic disability was identified in service.  Although post-service medical evidence demonstrates a diagnosis of diabetic neuropathy, such diagnoses appears to reflect a condition of the lower extremities, and not the upper extremities.  While SSA records note that the Veteran complained of occasional numbness in the hands, clinical evaluation of the upper extremities was normal.  Findings from the August 2015 VA examination were also normal with examiner concluding that the objective responses were not consistent with bilateral upper extremities neuropathy.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with neuropathy of the upper extremities.  

In summary, the record on appeal contains no indication that peripheral neuropathy of the right and left upper extremities has been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the appellant currently has peripheral neuropathy of the right and left upper extremities, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Initial Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2016).

Factual Background

The Veteran underwent a VA examination in March 2010.  He exhibited puretone thresholds, in decibels as follows:




Hz   



500
1000
2000
3000
4000
RIGHT
35
30
20
45
55
LEFT
30
15
30
45
55

The average puretone threshold was 38 decibels on the right and 36 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent for the right ear and 100 percent for the left ear.  The examiner determined that the Veteran's hearing loss impacted ordinary conditions of life, including the ability to work.  With regard to occupational activities, the Veteran reported that he has trouble hearing on conference calls and that he has to ask people to repeat themselves.  As for the effect on daily activities, the Veteran reported difficulty hearing his family and friends and that he has to utilize excessive volume on the television and has trouble hearing in background noise.

The Veteran was provided an additional VA examination in August 2015.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
25
15
35
55
65
LEFT
25
20
40
50
60

The average puretone threshold was 43 decibels on the right and left ears.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent for the right ear and 98 percent for the left ear.  The examiner determined that the Veteran's hearing loss impacted ordinary conditions of life, including the ability to work.  In this regard, the Veteran specifically reported that he does not hear voices clearly.


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As set forth above, the Veteran has undergone two VA audiometric examinations for compensations purposes to evaluate his hearing acuity.  Audiological testing conducted during the March 2010 VA examination showed that the Veteran had an average puretone threshold of 38 decibels on the right with speech discrimination of 100 percent.  He exhibited an average puretone threshold of 36 decibels on the left with speech discrimination of 100 percent.  Applying the findings from the March 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in both the right and left ears.  Under Table VII in the Rating Schedule, therefore, the criteria for an initial compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board further notes that the August 2015 VA examination results also equates to a noncompensable rating.  In this regard, the average puretone threshold was 43 decibels in both the right and left ears with speech discrimination of 100 percent in the right ear and 98 percent in the left ear.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in both the right and left ears.  Under Table VII in the Rating Schedule, therefore, the criteria for an initial compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing his family and friends, has to utilize excessive volume on the television, has trouble hearing in background noise, and does not hear voices clearly.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. 

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence does not reflect, nor has the Veteran suggested, that his hearing loss disability has precluded his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Pursuant to the Board's November 2014 remand, VA examinations were provided and opinions were obtained in August 2015 for the Veteran's varicose veins of the lower extremities (claimed as bilateral leg seizures), hypertension, and fibromyalgia.  As detailed below, the Board finds the VA medical opinions are inadequate to determine the service connection claims.

With regard to the Veteran's varicose veins, the examiner opined that the condition was not caused by military service because it was first diagnosed in 2007 and because of lack of nexus.  Additionally, the examiner determined that the condition was not caused or aggravated by the Veteran's service-connected disabilities.  However, the examiner did not provide a rationale to support is findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board observes that the Veteran has also indicated that the claimed conditions may be due to asbestos exposure during military service.  See November 2010 Statement in Support of Claim.  An opinion as to whether the appellant's varicose veins are due to asbestos exposure during military service has not been obtained.

The examiner also opined that the Veteran's fibromyalgia was not due to military service because the medical records are silent for the condition until more than 40 years after separation and because of lack of medical nexus to exposure to herbicides.  The examiner also determined that the condition was not caused by or secondary to any service connected disability, to include diabetes mellitus.  While the examiner determined that the etiology of fibromyalgia was unknown and the pathophysiology is uncertain, he did not provide a rationale to support any opinion rendered regarding his findings for fibromyalgia.  Nieves-Rodriguez, supra.

As for the Veteran's claim of service connection for hypertension, the examiner determined that it was less likely as not that the condition was caused by, a result of, or is otherwise etiologically due to the Veteran's military service, including the Veteran's purported asbestos exposure, because hypertension was first diagnosed in 1972 and because of lack of medical nexus to asbestos exposure.  The examiner failed to provide a rationale as to why there is no medical nexus between hypertension and asbestos exposure.  Additionally, while the examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected disabilities, he did not provide a rationale to support his findings.  

The Board observes the in its November 2014 decision, it was determined that the Veteran set foot in Vietnam.  Thus, he is presumed to have been exposed to herbicides during service.  VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

Although the enumerated diseases do not include hypertension, service connection may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010. See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Given these findings of a possible, association between hypertension and herbicide exposure, a medical opinion is necessary.

In light of the foregoing, on remand, additional opinions regarding the etiology of the Veteran's right and left leg varicose veins, fibromyalgia, and hypertension must be obtained.  

Lastly, the Board notes that in a January 2015 rating decision, the AMC granted service connection for diabetes mellitus and assigned a 20 percent disability rating, effective October 15, 2009.  In June 2015, the Veteran filed a notice of disagreement with the assigned disability rating.  The record currently available to the Board does not show that a Statement of the Case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's right and left leg varicose veins (claimed as leg seizures).  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and left leg varicose veins were incurred in service or are otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent or claimed asbestos exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and left leg varicose veins were caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's right and left leg varicose veins have been aggravated (chronically worsened) by his service-connected diabetes mellitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's fibromyalgia.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent or claimed asbestos exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia has been aggravated (chronically worsened) by his service-connected diabetes mellitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's hypertension.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent or claimed asbestos exposure?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected diabetes mellitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


